                  Case 1:19-cr-00707-RMB Document 50 Filed 05/17/21 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                               United States Attorney
                                                               Southern District of New York

                                                               The Silvio J. Mollo Building
                                                               One Saint Andrew’s Plaza
                                                               New York, New York 10007


                                                               May 17, 2021
         BY ECF

         The Honorable Richard M. Berman
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                Re:     United States v. Eric Ulloa, 19 Cr. 707 (RMB)

         Dear Judge Berman:

                The parties have recently received from the Probation Office the draft Presentence Report
         (“PSR”) as to defendant Eric Ulloa. In order to verify certain information contained in the draft
         PSR, the Government has requested that the Probation Office share with the Government the
         criminal history and court records on which it relied in preparing the draft PSR. The Probation
         Office has advised that it requires the Court’s authorization to share those records with the parties.
         Accordingly, the Government respectfully requests that the Court so-order this letter, thereby
         authorizing the Probation Office to share the requested records.

Application granted.                                    Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney



                                                    by: _____________________________
                                                        Jacob R. Fiddelman
                                                        Daniel G. Nessim
    5/25/21                                             Assistant United States Attorneys
                                                        (212) 637-1024 / 2486

         cc:    Jeffrey Cohn, Esq.
